Citation Nr: 1436176	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



REMAND

The Veteran served on active duty from June 1979 to June 1982 and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, VA X-ray reports dated in December 2010 include findings of a minimal anterior wedge compression fracture of T-8 and T-9, slight narrowing of the L4-L5 and L5-S1 disks, and probable degenerative disk disease.  Thus, there is competent evidence of a current back disability.  Service treatment records include a January 2004 "Post-Deployment Health Assessment" form which indicates that the Veteran reportedly experienced back pain during his deployment to Southwest Asia from June to December 2003.  He contends that he began to experience back problems in service, during which time he strained his back on several occasions, and that he has experienced a continuity of back symptomatology in the years since service.  He attributes his current back disability to his many years spent driving military vehicles in service.

In sum, there is competent evidence of a current back disability and symptoms of a back disability in service.  Also, there is competent evidence of a continuity of back symptomatology in the years since service, suggesting that the current back disability may be related to service.  Thus, VA's duty to obtain an examination as to the etiology of the current back disability is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the Veteran's current back disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in an August 2011 statement that he received treatment for his back disability at Stubs Chiropractor Clinic.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although there appear to be some records from the above-identified facility in the claims file, such records indicate that there may be additional records available and these steps have not yet been taken with regard to any additional relevant treatment records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Additionally, following an April 2011 statement of the case, additional evidence has been associated with the record which is relevant to the issue currently on appeal.  These records include the VA X-ray reports dated in December 2010 and VA treatment records dated since April 2011 which are included among the Veteran's paperless records in the Virtual VA system.  As pertinent evidence was received subsequent to the April 2011 statement of the case and as this evidence was not considered by the agency of original jurisdiction (AOJ), the Board is required to remand the issue on appeal for issuance of the necessary supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all documents contained in any temporary file that were not forwarded to the Board.

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received post-service treatment for a back disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a back disability from Stubs Chiropractor Clinic and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current back disability.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e. any back disability diagnosed since September 2009), the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset in service, had its onset in the year immediately following any period of active duty service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported back problems in service (including his report of back pain on the January 2004 "Post-Deployment Assessment" form), is related to time spent riding in military vehicles or other in-service duties, or is otherwise the result of a disease or injury in service?

In formulating the above-requested opinions, the examiner must acknowledge and comment on all back disabilities diagnosed since September 2009, the Veteran's reports of his in-service duties (including riding in military vehicles), his reports of back problems in service (including the report of back pain on the January 2004 "Post-Deployment Health Assessment" form), and his reports of a continuity of back symptomatology in the years since service.  
The examiner must provide reasons for each opinion given.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for back problems in the Veteran's available service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the December 2010 VA X-ray reports, the VA treatment records dated since April 2011 which are included among the paperless records in the Virtual VA system, and all additional relevant evidence received since the April 2011 statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

